Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of a powder container and a stationarily mounted smoothing device including a stirring unit having at least one stirrer, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Patent 3,656,718 discloses a device having a powder container (18) which can be driven in rotation as well as a stirring unit (13) having at least one stirrer (10), but doesn’t disclose a stationarily mounted smoothing device or a powder bed.
US Patent 2,615,690 similarly discloses a container (19) which can be driven in rotation, as well as a stirring unit (11) having at least one stirrer (36), but doesn’t disclose a stationarily mounted smoothing device or a powder bed.
US Patent 9,642,812 discloses a powder provisioning device having a powder container and a powder bed (54) but doesn’t disclose a stationarily mounted smoothing device or a stirring unit.
US PGPub 2003/0131905 discloses a powder provisioning device having a powder container, a powder bed (530), and a smoothing device (885), but doesn’t disclose a stirring unit.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753